 

Exhibit 10.2

 







PLACEMENT AGENCY AGREEMENT



January 3, 2020

 

Raymond James & Associates, Inc.

277 Park Avenue, Suite 410

New York, New York 10172

 

Ladies and Gentlemen:

 

Leap Therapeutics, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions of this Placement Agency Agreement (the
“Agreement”) and the Purchase Agreement (defined below), to issue and sell to
certain institutional investors (each, a “Purchaser” and collectively, the
“Purchasers”) (i) 1,421,801 shares (the “Series A Preferred Shares”) of the
Company’s Series A Mandatorily Convertible Cumulative Non-Voting Perpetual
Preferred Stock (the “Series A Preferred”), which are mandatorily convertible
into (a) pre-funded warrants to purchase an aggregate of 14,218,010 shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), at
an exercise price of $0.001 per share (the “Pre-Funded Warrants”) and (b)
warrants to purchase an aggregate of either (x) additional pre-funded warrants,
substantially in the form of and on the same terms (including exercise price) as
the Pre-Funded Warrants, to purchase 14,218,010 shares of the Common Stock or
(y) 14,218,010 shares of the Common Stock, in the case of either (x) or (y) at
an exercise price of $2.11 per share (the “Series A Coverage Warrants”), (ii)
1,137,442 shares (the “Series B Preferred Shares” together with the Series A
Preferred Shares, the “Preferred Shares”) of the Company’s Series B Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock (the “Series B
Preferred” and together with the Series A Preferred, the “Preferred Stock”),
which are mandatorily convertible into (a) an aggregate of 11,374,420 shares of
Common Stock and (b) warrants to purchase an aggregate of 11,374,420 shares of
the Common Stock at an exercise price of $2.11 per share (the “Series B Coverage
Warrants” and together with the Series A Coverage Warrants, the Pre-Funded
Warrants and the additional pre-funded warrants referred to in clause (x) above,
the “Warrants”), and (iii) one share (the “Special Voting Share”) of a series of
preferred stock of the Company designated as Special Voting Stock (the “Special
Voting Stock”). The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares” and the shares of Common
Stock issuable upon the mandatory conversion of the Series B Preferred are
referred to herein as the “Shares” and together with the Warrant Shares, the
“Underlying Shares”. The Preferred Shares, the Special Voting Share, the
Warrants and the Underlying Shares are referred to herein, collectively, as the
“Securities.” The Company desires to engage Raymond James & Associates, Inc. as
the exclusive placement agent in connection with such issuance and sale of the
Preferred Shares.

 

The Company hereby confirms its agreement with you as follows:

 



-1-

 

 

Section 1.                  Agreement to Act as Placement Agent.

 

(a)             On the basis of the representations, warranties and agreements
of the Company herein contained, and subject to all the terms and conditions of
this Agreement, Raymond James & Associates, Inc. shall be the Company’s
exclusive placement agent (in such capacity, the “Placement Agent”), acting on a
reasonable best efforts basis, in connection with the issuance and sale by the
Company of the Preferred Shares to the Purchasers in a private placement exempt
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to Section 4(a)(2) thereof, with the terms of the offering to be
subject to market conditions and negotiations among the Company, the Placement
Agent and the prospective Purchasers (such offering shall be referred to herein
as the “Offering”). As compensation for services rendered, and provided that any
of the Preferred Shares are sold to Purchasers in the Offering, on the Closing
Date (as defined in Section 1(c) hereof) of the Offering, the Company shall pay
to the Placement Agent an amount in the aggregate equal to 3.4074% of the gross
proceeds received by the Company from the sale of the Preferred Shares (the
“Placement Fee”). Except for the Placement Fee in connection with the sale of
the Preferred Shares, the Placement Agent will not receive any fees in
connection with the issuance, conversion or exercise of any of the Securities.
The sale of the Preferred Shares shall be made pursuant to a securities purchase
agreement in the form included as Exhibit A-2 hereto (the “Purchase Agreement”)
on the terms described on Exhibit B hereto. The Company shall have the sole
right to accept offers to purchase the Preferred Shares and may reject any such
offer in whole or in part.

 

(b)             This Agreement shall not give rise to any commitment by the
Placement Agent to purchase any of the Preferred Shares, and the Placement Agent
shall have no authority to bind the Company to accept offers to purchase the
Preferred Shares. The Placement Agent shall act on a reasonable best efforts
basis and does not guarantee that it will be able to raise new capital in the
Offering. The Placement Agent may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering, the fees of which
shall be paid out of the Placement Fee. Prior to the earlier of (i) the date on
which this Agreement is terminated and (ii) the Closing Date, the Company shall
not, without the prior written consent of the Placement Agent, solicit or accept
offers to purchase Preferred Shares otherwise than through the Placement Agent
in accordance herewith.

 

(c)              Payment of the purchase price for, and delivery of, the
Preferred Shares shall be made at a closing (the “Closing”) at the offices of
Morgan, Lewis & Bockius LLP, counsel for the Company, located at One Federal
Street, Boston, Massachusetts 02110, promptly following the satisfaction of all
conditions for Closing set forth in the Purchase Agreement (the “Closing
Conditions”) or on such later date or at such different location as the parties
shall agree in writing (such date of payment and delivery being herein called
the “Closing Date”). All such actions taken at the Closing shall be deemed to
have occurred simultaneously. No Preferred Shares which the Company has agreed
to sell pursuant to this Agreement and the Purchase Agreement shall be deemed to
have been purchased and paid for, or sold by the Company, until such Preferred
Shares shall have been delivered to the Purchaser thereof against payment
therefor by such Purchaser. If the Company shall default in its obligations to
deliver the Preferred Shares to a Purchaser whose offer it has accepted, the
Company shall indemnify and hold the Placement Agent harmless against any loss,
claim or damage incurred by the Placement Agent arising from or as a result of
such default by the Company. “Business Day” shall mean any day other than a
Saturday, a Sunday or a legal holiday or a day on which banking institutions or
trust companies are authorized or obligated by law to close in New York City.

 

(d)            On the Closing Date, (i) the Company shall deliver, or cause to
be delivered, the Preferred Shares and the Special Voting Share to the
applicable Purchasers or their designees, and the Purchasers shall deliver, or
cause to be delivered, the purchase price for their respective Preferred Shares
(and, if applicable, for the Special Voting Share) to the Company pursuant to
the terms of the Purchase Agreement and (ii) the Company will wire the amounts
owed to the Placement Agent as provided in this Agreement.

 

(e)             The Preferred Shares shall be registered in such names and in
such denominations as set forth in the Purchase Agreement. The Special Voting
Share shall be registered in the name of the applicable Purchaser as set forth
in the Purchase Agreement.

 

(f)              The Preferred Shares shall bear an appropriate restrictive
legend referring to the fact that the Preferred Shares were sold in reliance
upon the exemption from registration under the Securities Act provided by
Section 4(a)(2) thereof.

 



-2-

 

 

Section 2.                  Representations, Warranties and Agreements of the
Company.

 

Except as disclosed in the reports, schedules, forms, statements and other
documents filed by the Company under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, and any amendment filed
in relation thereto, being collectively referred to herein as the “SEC
Reports”), which disclosures qualify these representations and warranties in
their entirety, the Company hereby represents, warrants and covenants to the
Placement Agent as of the date hereof, and as of the Closing Date, as follows:

 

(a)             Organization and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect (as
defined herein). Each of the Company’s subsidiaries (each, a “Subsidiary” and
collectively, the “Subsidiaries”) is a direct or indirect wholly owned
subsidiary of the Company. Each Subsidiary is duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation and is
qualified to do business as a foreign corporation in each jurisdiction in which
qualification is required, except where failure to so qualify would not have a
Material Adverse Effect.

 

(b)             Authorized Capital Stock. As of September 30, 2019, the Company
had duly authorized and validly issued outstanding capitalization as set forth
in the SEC Reports. The issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description contained in the SEC Reports. The Subsidiaries do not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations. With respect to
each of the Subsidiaries (i) all the issued and outstanding shares of such
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
(ii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
such Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations.

 

(c)             Issuance, Sale and Delivery of the Securities. The Preferred
Shares and the Special Voting Share being purchased pursuant to the Purchase
Agreement have been duly authorized and, when issued, delivered and paid for in
the manner set forth in the Purchase Agreement, will be validly issued, fully
paid and nonassessable. The Securities issuable upon conversion of the Preferred
Shares or upon exercise of any of the Warrants have been duly authorized and,
when issued, delivered and, if applicable, paid for in accordance with the terms
of the Preferred Shares or the Warrants, will be validly issued, fully paid and
nonassessable. The Preferred Shares, the Special Voting Share and the Underlying
Shares have been duly and validly reserved from the Company’s authorized capital
stock. No stockholder of the Company (other than the Purchasers) has any right
to require the Company to register the sale of any capital stock owned by such
stockholder under the Registration Statement (as defined in the Purchase
Agreement). No further approval or authority of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Preferred Shares and the Special Voting Share to be sold by the Company as
contemplated in the Purchase Agreement.

 



-3-

 

 

(d)             Due Execution, Delivery and Performance of the Agreement. The
Company has full legal right, corporate power and authority to enter into this
Agreement and the Purchase Agreement and perform the transactions contemplated
hereby and thereby, except that the issuance of certain of the Securities upon
conversion of the Preferred Shares and upon exercise of the Warrants shall be
subject to, and require, Stockholder Approval (as defined in the Purchase
Agreement), which, among other things, is required to comply with the
requirements of the Nasdaq Stock Exchange. This Agreement and the Purchase
Agreement have been duly authorized, executed and delivered by the Company. This
Agreement and the Purchase Agreement constitute legal, valid and binding
agreements of the Company, enforceable against the Company in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights and the
application of equitable principles relating to the availability of remedies,
and except as rights to indemnity or contribution, including but not limited to,
indemnification provisions set forth in Section 6 hereof may be limited by
federal or state securities law or the public policy underlying such laws. The
execution and performance of this Agreement and the Purchase Agreement by the
Company and the consummation of the transactions herein and therein contemplated
will not violate any provision of the certificate of incorporation or bylaws of
the Company or the organizational documents of any Subsidiary and will not
result in the creation of any lien, charge, security interest or encumbrance
upon any assets of the Company or any Subsidiary pursuant to the terms or
provisions of, or will not conflict with, result in the breach or violation of,
or constitute, either by itself or upon notice or the passage of time or both, a
default under any agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary or their respective properties
may be bound or affected and in each case that would have a Material Adverse
Effect or any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental agency or body applicable to the Company or any Subsidiary or any
of their respective properties, except that the issuance of certain of the
Securities upon conversion of the Preferred Shares and upon exercise of the
Warrants shall be subject to, and require, Stockholder Approval, which, among
other things, is required to comply with the requirements of the Nasdaq Stock
Exchange. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement, the Purchase
Agreement or the consummation of the transactions contemplated herein and
therein, except for compliance with the Blue Sky laws and federal securities
laws applicable to the offering of the Preferred Shares. For the purposes of
this Agreement, the term “Material Adverse Effect” shall mean a material adverse
effect on the condition (financial or otherwise), properties, business,
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole, except any of the following, either alone or in combination, shall not
be deemed a Material Adverse Effect: (i) effects caused by changes or
circumstances affecting general economic or political conditions or conditions
in securities markets or that are generally applicable to the industry in which
the Company or its Subsidiaries operate, provided that such effects do not
adversely affect the Company and its Subsidiaries, taken as a whole, in a
disproportionate manner, or (ii) effects caused by any event, occurrence or
condition resulting from or relating to the taking of any action in accordance
with this Agreement and the Purchase Agreement.

 

(e)            Accountants. EisnerAmper LLP, who have certified certain
financial statements of the Company, whose report is included in the SEC
Reports, are registered independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder and by the
rules of the Public Accounting Oversight Board.

 



-4-

 

 

(f)              No Defaults or Consents. Neither the execution, delivery and
performance of this Agreement or the Purchase Agreement by the Company nor the
consummation of any of the transactions contemplated hereby or thereby
(including, without limitation, the issuance and sale by the Company of the
Preferred Shares) will give rise to a right to terminate or accelerate the due
date of any payment due under, or conflict with or result in the breach of any
term or provision of, or constitute a default (or an event which with notice or
lapse of time or both would constitute a default) under, except such defaults
that individually or in the aggregate would not cause a Material Adverse Effect,
or require any consent or waiver under, or result in the execution or imposition
of any lien, charge or encumbrance upon any properties or assets of the Company
or its Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which either the Company or its Subsidiaries or
any of its or their properties or businesses is bound, or any franchise,
license, permit, judgment, decree, order, statute, rule or regulation applicable
to the Company or any of its Subsidiaries or violate any provision of the
charter or by-laws of the Company or any of its Subsidiaries, except for such
consents or waivers which have already been obtained and are in full force and
effect and except that the issuance of certain of the Securities upon conversion
of the Preferred Shares and upon exercise of the Warrants shall be subject to,
and require, Stockholder Approval, which, among other things, is required to
comply with the requirements of the Nasdaq Stock Exchange.

 

(g)             Contracts. Each contract that is material to the business of the
Company and its Subsidiaries has been duly and validly authorized, executed and
delivered by the Company or such Subsidiary, as applicable, and constitute the
legal, valid and binding agreements of the Company or such Subsidiary, as
applicable, enforceable by and against it in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to enforcement of
creditors’ rights generally, and general equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution may
be limited by federal or state securities laws and the public policy underlying
such laws.

 

(h)             No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic or
foreign, which actions, suits or proceedings, individually or in the aggregate,
might reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Company or its Subsidiaries exists or, to
the knowledge of the Company, is imminent, that might reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary is a
party to or subject to the provisions of any injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
agency or body that might have a Material Adverse Effect.

 

(i)              Properties. The Company and each Subsidiary has good and
marketable title to all the properties and assets described as owned by it in
the SEC Reports, free and clear of all liens, mortgages, pledges, or
encumbrances of any kind except those that are not material in amount and do not
adversely affect the use made and proposed to be made of such property by the
Company or its Subsidiaries. The Company and each Subsidiary holds its leased
properties under valid and binding leases. The Company and any Subsidiary owns
or leases all such properties as are necessary to its operations as now
conducted.

 

(j)              No Material Adverse Change. Since September 30, 2019 (i) the
Company and its Subsidiaries have not incurred any material liabilities or
obligations, indirect or contingent, or entered into any material agreement or
other transaction, in each case that are not or is not in the ordinary course of
business of the Company or its Subsidiaries; (ii) the Company and its
Subsidiaries have not sustained any material loss or interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by insurance; (iii) the Company and its Subsidiaries have not paid
or declared any cash dividends or other cash distributions with respect to their
capital stock and none of the Company or any Subsidiary is in default in the
payment of principal or interest on any outstanding debt obligations; (iv) there
has not been any change in the capital stock of the Company or its Subsidiaries
other than the authorization and sale of the Preferred Shares and the Special
Voting Share pursuant to the Purchase Agreement, the authorization of the
issuance of the other Securities upon the conversion of the Preferred Shares
and/or the exercise of the Warrants, and the authorization, grant or issuance of
shares or options pursuant to employee equity incentive plans or purchase plans
approved by the Company’s Board of Directors, or indebtedness material to the
Company or its Subsidiaries (other than in the ordinary course of business and
any required scheduled payments); and (v) there has not occurred any event that
has caused or could reasonably be expected to cause a Material Adverse Effect.

 



-5-

 

 

(k)             Regulatory Authority. Except, in each case, where such event
could not, individually or in the aggregate, reasonably be expect to have a
Material Adverse Effect, the Company and each of its Subsidiaries: (i) has not
received any unresolved U.S. Food and Drug Administration (“FDA”) or similar
governmental agency or body (“Governmental Authority”) written notice of
inspectional observations, Form 483, written notice of adverse filing, warning
letter, untitled letter or other similar correspondence or notice from the FDA,
or any other court or arbitrator or federal, state, local or foreign
governmental or regulatory authority, alleging or asserting material
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.), or received any written requests or requirements to make material changes
to its products by the FDA or any other Governmental Authority; (ii) is and has
been in compliance with applicable health care laws, including, the Federal
Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-kickback
Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729
et seq.), the criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), the Civil
Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Physician Payment Sunshine
Act (42 U.S.C. § 1320a-7h), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.) (“HIPAA”), the exclusion
laws (42 U.S.C. § 1320a-7), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009, and the
regulations promulgated pursuant to such laws, and comparable state laws, and
all other foreign, federal, state and local laws relating to the regulation of
the Company and its Subsidiaries (collectively, “Health Care Laws”); (iii) has
not engaged in activities which are, as applicable, cause for false claims
liability, civil penalties, or mandatory or permissive exclusion from Medicare,
Medicaid, or any other state health care program or federal health care program;
(iv) possesses all governmental permits and supplements or amendments thereto
required by any such Health Care Laws and/or to carry on its businesses as
currently conducted as described in the SEC Reports (“Authorizations”), and such
Authorizations are valid and in full force and effect and neither the Company
nor any of its Subsidiaries is in violation of any term of any such
Authorizations; (v) has not received written notice of any ongoing claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any Governmental Authority alleging that any product,
operation or activity is in material violation of any Health Care Laws or
Authorizations and has no knowledge that any such Governmental Authority has
threatened any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (vi) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations and has no knowledge that any such
Governmental Authority has threatened such action; (vii) has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments thereto as required
by any Health Care Laws or Authorizations and all such reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission); (viii) is not a party to
any corporate integrity agreement, deferred prosecution agreement, monitoring
agreement, consent decree, settlement order, or similar agreements, or has any
reporting obligations pursuant to any such agreement, plan or correction or
other remedial measure entered into with any Governmental Authority; (ix) has
not, nor has any officer, director, employee, agent or, to the knowledge of the
Company or any Subsidiary, any distributor of the Company or any Subsidiary,
made an untrue statement of a material fact or a fraudulent statement to the FDA
or any other Governmental Authority, failed to disclose a material fact required
to be disclosed to the FDA or any other Governmental Authority, or committed an
act, made a statement, or failed to make a statement, in each such case, related
to the business of the Company or its Subsidiaries that, at the time such
disclosure was made, would reasonably be expected to provide a basis for the FDA
to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Reg. 46191 (September 10,
1991) or for the FDA or any other Governmental Authority to invoke any similar
policy; (x) has not, nor has any officer, director, employee, or, to the
knowledge of the Company or any Subsidiary, any agent or distributor of the
Company or any Subsidiary, been debarred or convicted of any crime or engaged in
any conduct for which debarment is mandated by 21 U.S.C. § 335a(a) or any
similar law or authorized by 21 U.S.C. § 335a(b) or any similar law applicable
in other jurisdictions in which the Company’s products or Subsidiary’s product
candidates are sold or intended by the Company to be sold; and (xi) neither the
Company, its Subsidiaries nor their officers, directors, employees, agents or
contractors has been or is currently debarred, suspended or excluded from
participation in the Medicare and Medicaid programs or any other state or
federal health care program.

 



-6-

 

 

(l)              Intellectual Property. The Company and its Subsidiaries own, or
have obtained valid and enforceable licenses for, or other rights to use, the
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, service names, copyrights, trade secrets and other
proprietary information described in the SEC Reports as being owned or licensed
by them or which are necessary for the conduct of their respective businesses as
currently conducted or as proposed to be conducted (including the
commercialization of products or services described in the SEC Reports as under
development), except where the failure to own, license or have such rights could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (collectively, “Intellectual Property”); except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) there are no third parties who have or, to the Company’s
knowledge will be able to establish rights to any of Intellectual Property of
the Company or its Subsidiaries, except for, and to the extent of, the ownership
rights of the owners of the Intellectual Property which the SEC Reports disclose
are licensed to the Company or any of its Subsidiaries; (ii) to the Company’s
knowledge, there is no infringement by third parties of any Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s or its
Subsidiaries’ rights, as applicable, in or to any Intellectual Property, and the
Company and its Subsidiaries are unaware of any facts that could form a
reasonable basis for any such action, suit, proceeding or claim; (iv) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity, enforceability or scope of any
Intellectual Property, and the Company is unaware of any facts that could form a
reasonable basis for any such action, suit, proceeding or claim; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or any of its Subsidiaries infringes or
otherwise violates (or would, upon the commercialization of any product or
service described in the SEC Reports as under development, infringe or violate)
any patent, trademark, tradename, service name, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any facts that could
form a reasonable basis for any such action, suit, proceeding or claim; (vi) the
Company and its Subsidiaries have complied in all material respects with the
terms of each agreement pursuant to which Intellectual Property has been
licensed to the Company or any of its Subsidiaries, and all such agreements are
in full force and effect; (vii) to the Company’s knowledge, there is no patent
or patent application that contains claims that interfere with the issued or
pending claims of any of the Intellectual Property or that challenges the
validity, enforceability or scope of any of the Intellectual Property; and
(viii) to the Company’s knowledge, there is no prior art that may render any
patent application within the Intellectual Property unpatentable that has not
been disclosed to the U.S. Patent and Trademark Office.

 



-7-

 

 

(m)            Compliance. None of the Company nor its Subsidiaries have been
advised, nor do any of them have any reason to believe, that the Company and its
Subsidiaries are not conducting business in compliance with all applicable laws,
rules and regulations of the jurisdictions in which it is conducting business,
including, without limitation, all applicable local, state and federal
environmental laws and regulations, except where failure to be so in compliance
would not have a Material Adverse Effect.

 

(n)             Taxes. The Company and its Subsidiaries have filed on a timely
basis (giving effect to extensions) all required federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and none of the Company or any Subsidiary has knowledge of a tax
deficiency that has been or might be asserted or threatened against it that
could have a Material Adverse Effect. All tax liabilities accrued through the
date hereof have been adequately provided for on the books of the Company and
its Subsidiaries.

 

(o)             Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Preferred Shares to be sold to the Purchasers
pursuant to the Purchase Agreement will have been, fully paid or provided for by
the Company and its Subsidiaries and all laws imposing such taxes will have been
fully complied with.

 

(p)             Investment Company. Neither the Company nor any Subsidiary is,
and, following the completion of the offering, will not be, an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the rules and regulations
of the Securities and Exchange Commission (the “SEC”) promulgated thereunder.

 

(q)                Offering Materials. Neither the Company nor any Subsidiary
has in the past nor will it hereafter take any action independent of the
Placement Agent to sell, offer for sale or solicit offers to buy any securities
of the Company or its Subsidiaries that could result in the initial sale of the
Preferred Shares not being exempt from the registration requirements of Section
5 of the Securities Act.

 

(r)                 Insurance. The Company and its Subsidiaries maintain
insurance underwritten by insurers of recognized financial responsibility, of
the types and in the amounts that such entities reasonably believe is adequate
for their respective businesses, including, but not limited to, insurance
covering all real and personal property owned or leased by such entities against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, with such deductibles as are customary for companies in the
same or similar businesses, all of which insurance is in full force and effect.

 

(s)             Non-Public Information. Neither the Company nor its Subsidiaries
has disclosed to any Purchaser any information that would constitute material
non-public information as of the Closing Date other than the existence of the
transaction contemplated hereby.

 

(t)              Use of Purchaser Name. Except as otherwise required by
applicable law or regulation, neither the Company nor its Subsidiaries shall use
any Purchaser’s name or the name of any of its affiliates in any advertisement,
announcement, press release or other similar public communication unless it has
received the prior written consent of such Purchaser for the specific use
contemplated.

 



-8-

 

 

(u)             Related Party Transactions. No transaction has occurred between
or among the Company, on the one hand, and its affiliates, officers or directors
on the other hand, or between any Subsidiary, on the one hand, and its
affiliates, officers or directors on the other hand, that is required to have
been described under applicable securities laws in the SEC Reports, that is not
so described in such filings.

 

(v)             Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or any Subsidiary and an
unconsolidated or other off-balance sheet entity that is required to have been
described under applicable securities laws in the SEC Reports that is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect. There are no such transactions, arrangements or other
relationships with the Company or any Subsidiary that may create contingencies
or liabilities that have not been otherwise disclosed by the Company in the SEC
Reports.

 

(w)            Governmental Permits, Etc. The Company and each Subsidiary has
all franchises, licenses, certificates and other authorizations from such
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of the business of the Company
and its Subsidiaries as currently conducted, except where the failure to possess
currently such franchises, licenses, certificates and other authorizations is
not reasonably expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such permit that, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.

 

(x)              Financial Statements. The financial statements of the Company,
and the related notes and schedules thereto, included in the SEC Reports fairly
present in all material respects the financial position, results of operations,
stockholders’ equity and cash flows of the Company at the dates and for the
periods specified therein. Such financial statements and the related notes and
schedules thereto have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
(except as otherwise noted therein) and all adjustments necessary for a fair
presentation in all material respects of results for such periods have been
made; provided, however, that the unaudited financial statements are subject to
normal year-end audit adjustments (which are not expected to be material) and do
not contain all footnotes required under generally accepted accounting
principles.

 

(y)              Listing Compliance. The Company complies with all requirements
of the Nasdaq Stock Exchange and shall use its reasonable best efforts to,
subject in all events to the Stockholder Approval, cause the Underlying Shares
to be approved for listing on the Nasdaq Stock Exchange.

 

(z)              Internal Accounting Controls. The Company and each Subsidiary
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company and each Subsidiary
has disclosure controls and procedures (as defined in Rules 13a-14 and 15d-14
under the Exchange Act) that are designed to ensure that material information
relating to such entity is made known to such entity’s principal executive
officer and principal financial officer or persons performing similar functions.
The Company and each Subsidiary is otherwise in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated thereunder.

 



-9-

 

 

(aa)           Foreign Corrupt Practices. Neither the Company, nor any
Subsidiary, nor, to the Company’s knowledge, any director, officer, agent,
employee or other persons acting on behalf of the Company or any Subsidiary has,
in the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(bb)           OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s knowledge, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Preferred Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, towards any sales or operations in
any country sanctioned by OFAC or for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

 

(cc)           Money Laundering Laws. The operations of the Company and each
Subsidiary are and have been conducted at all times in material compliance with
the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and to the Company’s and its
Subsidiary’s knowledge, no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
and/or any Subsidiary with respect to the Money Laundering Laws is pending or
threatened.

 

(dd)           Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
The Company and each Subsidiary believes that their relations with their
employees are good. No executive officer of the Company (as defined in Rule
501(f) promulgated under the Securities Act) has notified the Company, as
applicable, that such officer intends to leave the Company or any Subsidiary, as
applicable, or otherwise terminate such officer’s employment with the Company or
any Subsidiary, as applicable. To the knowledge of the Company, no executive
officer of the Company or any Subsidiaries is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other agreement or any restrictive covenant, and the continued employment of
each such executive officer does not subject the Company or any Subsidiary to
any liability with respect to any of the foregoing matters.

 

(ee)            ERISA. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or its Subsidiaries would have any
liability; neither the Company nor its Subsidiaries have incurred and do not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company or its Subsidiaries would have liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

 



-10-

 

 

(ff)             Environmental Matters. There has been no storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or any Subsidiary (or,
to the knowledge of the Company, any of their predecessors in interest) at, upon
or from any of the property now or previously owned or leased by the Company or
any Subsidiary in violation in any material respect of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or that would
require material remedial action under any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit; there has been no material spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
into such property or into the environment surrounding such property of any
toxic wastes, medical wastes, solid wastes, hazardous wastes or hazardous
substances due to or caused by the Company or any Subsidiary or with respect to
which the Company or any Subsidiary have knowledge; the terms “hazardous
wastes,” “toxic wastes,” “hazardous substances” and “medical wastes” shall have
the meanings specified in any applicable local, state, federal and foreign laws
or regulations with respect to environmental protection.

 

(gg)           Integration; Other Issuances of Securities. Neither the Company
nor its Subsidiaries or any affiliates, nor any persons acting on its or their
behalf, has issued any shares of Common Stock or shares of any series of
preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which would be integrated with the sale of the Preferred Shares to
the Purchasers pursuant to the Purchase Agreement (i) for purposes of the
Securities Act and would thereby result in the Preferred Shares being sold to
the Purchasers pursuant to the Purchase Agreement not to be exempt from the
registration requirements of the Securities Act or (ii) for purposes of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated, nor will the
Company or its Subsidiaries or affiliates take any action or steps that would
require registration of any of the Preferred Shares under the Securities Act or
cause the offering of the Preferred Shares to be integrated with other
offerings. Assuming the accuracy of the representations and warranties of
Purchasers, the offer and sale of the Preferred Shares by the Company to the
Purchasers pursuant to the Purchase Agreement will be exempt from the
registration requirements of the Securities Act.

 

Section 3.                  Covenants.

 

The Company covenants and agrees with the Placement Agent as follows:

 

(a)              Use of Proceeds. The Company shall use the net proceeds from
the sale of the Preferred Shares to continue to advance its clinical programs
and for working capital and general corporate purposes.

 

(b)             Public Communications. Prior to the Closing Date, the Company
will not issue any press release or other communication directly or indirectly
or hold any press conference with respect to the Company, its condition,
financial or otherwise, or the earnings, business, operations or prospects of
any of them, or the offering of the Securities, without the prior written
consent of the Placement Agent (such consent not to be unreasonably withheld,
delayed or conditioned) unless in the reasonable judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law, in which case the Company shall use its
reasonable best efforts to allow the Placement Agent reasonable time to comment
on such release or other communication in advance of such issuance.

 



-11-

 

 

(c)             Stabilization. The Company will not take, directly or
indirectly, any action designed, or that might reasonably be expected to cause
or result in, or that will constitute, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of any of
the Preferred Shares.

 

(d)             Investment Company Act. Neither the Company nor any Subsidiary
shall invest or otherwise use the proceeds received by the Company from its sale
of the Preferred Shares in such a manner as would require the Company to
register as an investment company under the Investment Company Act.

 

Section 4.                  Costs and Expenses.

 

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or reimburse if paid by
the Placement Agent all costs and expenses incident to the performance of the
Company’s obligations under this Agreement and in connection with the
transactions contemplated hereby, including but not limited to costs and
expenses of or relating to (i) the issue, sale and delivery of the Securities
including any stock or transfer taxes and stamp or similar duties payable upon
the sale, issuance or delivery of the Securities and any printing, delivery,
shipping of the certificates representing the Securities, (ii) the fees and
expenses of any transfer agent or registrar for the Securities, (iii) fees,
disbursements and other charges of counsel to the Company, (iv) listing fees for
the listing or quotation of the Underlying Shares on the Nasdaq Stock Exchange,
and (v) the costs and expenses of the Company in connection with the marketing
of the Offering and the sale of the Preferred Shares to prospective investors
including, but not limited to, those related to any presentations or meetings
undertaken in connection therewith; provided that the amounts reimbursed to the
Placement Agent by the Company pursuant to this Section 4 and Section 7, if
applicable, shall not exceed $50,000 in the aggregate.

 

It is understood that except as provided in this Section 4, Section 6 and
Section 7 hereof, the Placement Agent shall pay all of its own expenses.

 

Section 5.                  Conditions of Placement Agent’s Obligations.

 

The obligations of the Placement Agent hereunder are subject to the following
conditions:

 

(a)                No Action Preventing Issuance. No action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any governmental agency or body which would, as of the Closing
Date, prevent the issuance or sale of any of the Securities, and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the issuance or sale of any of the Securities.

 

(b)               No Material Adverse Change.

 

(i)                Prior to the Closing, there shall not have occurred any
change, or any development involving a prospective change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its Subsidiaries from that set forth in the SEC Reports that, in the
Placement Agent’s judgment, is material and adverse and that makes it, in the
Placement Agent’s judgment, impracticable to market the Preferred Shares.

 



-12-

 

 

(ii)               There shall not have occurred any of the following: (A) a
suspension or material limitation in trading in securities generally on the New
York Stock Exchange, the Nasdaq Stock Market, the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, the NYSE American or the
over-the-counter market or the establishing on such exchanges or markets by the
SEC or by such exchanges or markets of minimum or maximum prices that are not in
force and effect on the date hereof; (B) a suspension or material limitation in
trading in the Company’s securities on the Nasdaq Stock Exchange or any other
exchange or market or the establishing on any such market or exchange by the SEC
or by such market of minimum or maximum prices that are not in force and effect
on the date hereof; (C) a general moratorium on commercial banking activities
declared by either federal or any state authorities; (D) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war, which in the Placement Agent’s
judgment makes it impracticable or inadvisable to proceed with the Offering or
the delivery of the Preferred Shares in the manner contemplated in the Purchase
Agreement; or (E) any calamity or crisis, change in national, international or
world affairs, act of God, change in the international or domestic markets, or
change in the existing financial, political or economic conditions in the United
States or elsewhere, that in the Placement Agent’s judgment makes it
impracticable or inadvisable to proceed with the Offering or the delivery of the
Preferred Shares in the manner contemplated in the Purchase Agreement.

 

(c)                   Representations and Warranties. Each of the
representations and warranties of the Company contained herein shall be true and
correct when made and on and as of the date hereof and the Closing Date, as if
made on such date (except that those representations and warranties that address
matters only as of a particular date shall remain true and correct as of such
date), and all covenants and agreements herein contained to be performed on the
part of the Company and all conditions herein contained to be fulfilled or
complied with by the Company at or prior to the Closing Date shall have been
duly performed, fulfilled or complied with in all material respects.

 

(d)               Opinion of Counsel to the Company. The Placement Agent shall
have received from Morgan, Lewis & Bockius LLP, counsel to the Company, such
counsel’s written opinion in form and substance as is reasonably satisfactory to
the Placement Agent.

 

(e)               Officers’ Certificate. The Placement Agent shall have received
on the Closing Date a certificate of the Company, addressed to the Placement
Agent and dated the Closing Date, signed by the Chief Executive Officer or the
President and the principal financial or accounting officer of the Company to
the effect that the signers of such certificate have carefully examined the SEC
Reports, as well as any marketing materials used in connection with the offering
of the Preferred Shares and this Agreement, and that:

 

(i)                each of the representations and warranties of the Company in
this Agreement were true and correct when originally made and are true and
correct as of the date hereof and the Closing Date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date); and the Company has complied
with all agreements and satisfied all the conditions on its part required under
this Agreement to be performed or satisfied at or prior to the Closing Date; and

 

(ii)               since the date of the most recent financial statements
included in the SEC Reports, there has been no material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its Subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business.

 

(f)                Additional Documents. Prior to the Closing Date, the Company
shall have furnished to the Placement Agent such further information,
certificates and documents as the Placement Agent may reasonably request.

 



-13-

 

 

The documents required to be delivered by this Section 5 shall be delivered at
the office of Morgan, Lewis & Bockius LLP, counsel to the Company, at One
Federal Street, Boston, Massachusetts 02110, on the Closing Date.

 

All letters, evidence and certificates mentioned above or elsewhere in this
Agreement shall be deemed to be in compliance with the provisions hereof only if
they are in form and substance reasonably satisfactory to counsel for the
Placement Agent.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 7 hereof shall at all times
be effective and shall survive such termination.

 

Section 6.                  Indemnification and Contribution.

 

(a)             Indemnification of the Placement Agent. The Company agrees to
indemnify and hold harmless the Placement Agent, its affiliates, directors,
officers and employees, and agents who have or who are alleged to have
participated in the distribution of the Preferred Shares as Placement Agent and
each person who controls the Placement Agent within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Company), insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based on (i) the breach of any
representation, warranty, covenant or agreement made by the Company herein or in
the Purchase Agreement or (ii) any untrue statement or alleged untrue statement
of a material fact or a material omission by or on behalf of the Company for the
purpose of offering and selling the Preferred Shares pursuant to the Purchase
Agreement; provided that this indemnity shall not apply (x) to the extent that
such loss, claim, liability, expense or damage resulted from the bad faith,
willful misconduct or gross negligence of the Placement Agent or (y) to any
matter for which the Placement Agent agrees to indemnify the Company hereunder.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.

 

(b)             Indemnification of the Company. The Placement Agent agrees to
indemnify and hold harmless the Company, each of its directors, each of its
senior executive officers and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to the Placement Agent, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Placement Agent furnished to the Company expressly for use in
facilitating the offer and sale of the Preferred Shares.

 



-14-

 

 

(c)             Notice and Procedures. Promptly after receipt by an indemnified
party under this Section 6 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 6, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be satisfactory to
the indemnified party. Notwithstanding the indemnifying party’s election to
appoint counsel to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (w) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (x) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (y) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (z) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party; provided, however, that an indemnifying party shall
not be liable for the fees and expenses of more than one such separate counsel
(in addition to local counsel) in connection with any proceeding or related
proceeding in the same jurisdiction. An indemnifying party shall not be liable
for any settlement of any proceeding effected without its consent (which consent
shall not be unreasonably withheld). Notwithstanding the foregoing sentence, if
at any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by Section 6(a) or (b) hereof, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (A) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request, (B) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days before
such settlement is entered into and (C) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement. An indemnifying party will not, without the prior
written consent (which consent shall not be unreasonably withheld) of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault.

 



-15-

 

 

(d)              Contribution. In the event that the indemnity provided in
paragraph (a) or (b) of this Section 6 is unavailable to or insufficient to hold
harmless an indemnified party for any reason, the Company and the Placement
Agent severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending the same) (collectively “Losses”) to which the
Company and the Placement Agent may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by the Placement Agent on the other from the offering of the Preferred
Shares. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Placement Agent severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Placement Agent on the other in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the Offering (before deducting expenses) received by
it, and benefits received by the Placement Agent shall be deemed to be equal to
the Placement Fee. Relative fault shall be determined by reference to, among
other things, whether any untrue or any alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information provided by the Company on the one hand or the Placement Agent on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contribution were determined by pro rata allocation or any
other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), in no event shall the Placement Agent be required to contribute
any amount in excess of the amount by which the Placement Fee received by the
Placement Agent with respect to the offering of the Preferred Shares exceeds the
amount of any damages that the Placement Agent has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each person who controls the Placement Agent within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee,
affiliate and agent of the Placement Agent shall have the same rights to
contribution as the Placement Agent, and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each senior
executive officer of the Company and each director of the Company shall have the
same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

 

(e)              Representations and Agreements to Survive Delivery. The
obligations of the Company under this Section 6 shall be in addition to any
liability which the Company may otherwise have. The indemnity and contribution
agreements of the parties contained in this Section 6 and the covenants,
warranties and representations of the Company contained in this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Placement
Agent, any person who controls the Placement Agent within the meaning of either
the Securities Act or the Exchange Act or any affiliate of the Placement Agent,
or by or on behalf of the Company, its directors or officers or any person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act, and (iii) the issuance and delivery of the Preferred Shares. The
Company and the Placement Agent agree promptly to notify each other of the
commencement of any proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Preferred Shares.

 

Section 7.                  Termination.

 

If (1) this Agreement shall be terminated by the Placement Agent pursuant to
Section 5 hereof or (2) the sale of the Preferred Shares to Purchasers is not
consummated because of any failure, refusal or inability on the part of the
Company to comply with the terms or perform any agreement or obligation of this
Agreement or the Purchase Agreement, other than by reason of a default by the
Placement Agent, the Company will, in addition to paying the amounts described
in Section 4 hereof, reimburse the Placement Agent for all of its reasonable,
documented and actual out-of-pocket disbursements (including, but not limited
to, the reasonable and documented fees and disbursements of its outside
counsel); provided that the amounts reimbursed to the Placement Agent by the
Company pursuant to Section 4 and this Section 7 shall not exceed $50,000 in the
aggregate.

 



-16-

 

 

Section 8.                  Notices.

 

All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile or email transmission, and:

 

  (a)    if to the Placement Agent, shall be delivered or sent by mail,
facsimile or email transmission to:

 

Raymond James & Associates, Inc.

277 Park Avenue

New York, New York 10179

Attention: Ed Newman

Facsimile No.: (212) 885-1808

Email: Ed.Newman@RaymondJames.com

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Attention: Ivan K. Blumenthal, Esq.

Facsimile No.: (212) 983-3115

Email: ikblumenthal@mintz.com

 

(b)if to the Company, shall be delivered or sent by mail, facsimile or email
transmission to:

 

Leap Therapeutics, Inc.

47 Thorndike Street, Suite B1-1

Cambridge, Massachusetts 02141

Attention: Chief Financial Officer

Facsimile No.: (617) 395-2647

Email: Donsi@leaptx.com

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, Massachusetts 02110

Attention: Julio E. Vega, Esq.

Facsimile No.: 617-341-7701

Email: julio.vega@morganlewis.com

 

Any such notice shall be effective only upon receipt. Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

 



-17-

 

 

Section 9.                  Persons Entitled to Benefit of Agreement.

 

This Agreement shall inure to the benefit of and shall be binding upon the
Placement Agent, the Company and their respective successors and assigns and the
controlling persons, officers and directors referred to in Section 6 hereof.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation, other than the persons, firms or corporations
mentioned in the preceding sentence, any legal or equitable remedy or claim
under or in respect of this Agreement, or any provision herein contained. The
term “successors and assigns” as herein used shall not include any purchaser of
the Preferred Shares by reason merely of such purchase.

 

Section 10.                Governing Law.

 

This Agreement is to be construed in accordance with and governed by the federal
law of the United States of America and the internal laws of the State of New
York without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York to the rights and duties of the parties.

 

Section 11.                No Fiduciary Relationship.

 

The Company acknowledges and agrees that the Placement Agent shall act as an
independent contractor, and not as a fiduciary, and any duties of the Placement
Agent with respect to providing investment banking services to the Company,
including the offering of the Preferred Shares contemplated hereby (including in
connection with determining the terms of the Offering), shall be contractual in
nature, as expressly set forth herein, and shall be owed solely to the Company.
Each party hereto disclaims any intention to impose any fiduciary or similar
duty on any other party hereto. Additionally, the Placement Agent has not acted
as a financial advisor, nor has advised or is advising, the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction with respect to the transactions contemplated hereby. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Placement Agent shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Placement Agent of the Company, the transactions contemplated hereby or
other matters relating to such transactions has been and will be performed
solely for the benefit of the Placement Agent and has not been and shall not be
performed on behalf of the Company or any other person. It is understood that
the Placement Agent has not and will not be rendering an opinion to the Company
as to the fairness of the terms of the Offering. Notwithstanding anything in
this Agreement to the contrary, the Company acknowledges that the Placement
Agent may have financial interests in the success of the Offering contemplated
hereby that are not limited to the Placement Fee. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Placement Agent with respect to any breach or alleged
breach of fiduciary duty.

 

Section 12.                Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

 

Section 13.                Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 



-18-

 

 

Section 14.                Submission to Jurisdiction.

 

By the execution and delivery of this Agreement, the Company submits to the
non-exclusive jurisdiction of United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to the
Securities or this Agreement. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such proceeding brought in such a
court and any claim that any such proceeding brought in such court has been
brought in an inconvenient forum. In the event of any legal proceeding arising
out of or relating to the Securities or this Agreement, the prevailing party in
any such legal proceeding shall be entitled to recover out-of-pocket costs and
expenses (including reasonable fees and disbursements of attorneys and experts)
from the non-prevailing party in addition to any damage award that the
non-prevailing party may be entitled to recover under applicable law.

 

Section 15.                Counterparts.

 

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties. Signatures
transmitted by facsimile or email shall be deemed original signatures.

 

[Signature page(s) follow]

 







-19-

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.



 

 Very truly yours,     LEAP THERAPEUTICS, INC., a Delaware corporation     By:
/s/ Christopher Mirabelli, Ph.D.  Name:    Christopher Mirabelli, Ph.D.  Title:
President and Chief Executive Officer

 

Accepted as of the date first above written:

 



RAYMOND JAMES & ASSOCIATES, INC.    By: /s/ Stuart Barich Name:   Stuart Barich
Title: Managing Director

 



[Signature Page to Placement Agency Agreement]



 



 

 

 

Exhibit A

 

Form of Purchase Agreement

 



 

 

 

Exhibit B

 

Pricing Information

 

Number of Shares of Series A Preferred: 1,421,801

 

Offering Price per Share of Series A Preferred: $10.54

 

Number of Shares of Series B Preferred: 1,137,442

 

Offering Price per Share of Series B Preferred: $10.55

 

Placement Fee: 3.4074% of the gross proceeds from the sale of the Preferred
Shares

 



 

 